Citation Nr: 0120176	
Decision Date: 08/07/01    Archive Date: 08/14/01

DOCKET NO.  00-03 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependency and indemnity compensation 
(DIC) pursuant to 38 U.S.C.A. § 1318.

3.  Entitlement to dependents' educational assistant pursuant 
to Chapter 35, of title 38, of the United States Code.


REPRESENTATION

Appellant represented by:	The American Legion





WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel


INTRODUCTION

The veteran served on active duty in the military from April 
to October 1962.  He died in May 1999.  Later that month, the 
appellant filed claims as his surviving spouse for service 
connection for the cause of his death, for DIC pursuant to 
38 U.S.C.A. § 1318, and for Chapter 35 dependents' 
educational assistance.  The Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Petersburg, Florida, denied 
her claims in June 1999, and she appealed the RO's decision 
to the Board of Veterans' Appeals (Board).  Since she lives 
in Tylertown, Mississippi, the RO in Jackson, Mississippi, 
assumed jurisdiction over her case and forwarded her appeal 
to the Board.  She testified at a hearing before a Member of 
the Board in April 2001 in support of her claims.



REMAND

At the time of his death in May 1999, the veteran's service-
connected disabilities were:  1) incomplete paralysis and 
neuralgia of the infraorbital trigeminal nerve secondary to 
facial trauma that he had sustained in May 1962, while on 
active duty in the military, rated as 30 percent disabling; 
2) blindness of the left eye with strabismus and glaucoma, 
also secondary to the facial trauma in service and also rated 
as 30 percent disabling; 3) a fracture of the left tripoid 
area with residual depression of the left malar region and 
mild facial asymmetry, also as a residual of the facial 
trauma in service, rated at the noncompensable level of 0 
percent; and 4) status post septorhinoplasty for nasal airway 
obstruction, also as a residual of the facial trauma in 
service and also rated at the noncompensable level of 0 
percent.  His combined rating, considering all of his 
service-connected disabilities together, was 50 percent and 
he was in receipt of special monthly compensation (SMC) 
for loss of use of his left eye.

The appellant alleges various theories as to why she 
purportedly is entitled to the benefits at issue as a result 
of the veteran's death.  According to his official 
certificate of death, his immediate or primary cause of death 
was chronic obstructive pulmonary disease (COPD).  Another 
significant condition also listed on the official certificate 
of death as contributing to his death, but not resulting in 
the underlying cause, was organic brain syndrome (OBS).

During her April 2001 hearing at the Board, the appellant 
alleged that the veteran's death from COPD was the result of 
his chronic smoking ("nicotine dependence"), and that he in 
turn had acquired the chemical addiction to nicotine as a 
result of excessively smoking as a means of "self-medication 
of [the] schizophrenic-like psychosis symptoms" that were a 
residual of his traumatic brain injury (TBI) in service, in 
May 1962.  The appellant also alleged during her hearing that 
the veteran had developed the OBS, also listed on the 
certificate of death, as a residual of his facial trauma in 
service, in May 1962.  And as support for these two 
hypotheses, she submitted medical treatise evidence during 
the hearing discussing the high prevalence of smoking in 
patients with schizophrenia, suggesting this may represent an 
attempt to self-medicate symptoms of the illness. The medical 
treatise evidence also discusses the various neuropsychiatric 
sequelae of patients who have sustained a TBI, including 
cognitive deficits, mood disorders, anxiety disorders, 
psychosis, apathy, behavior dyscontrol disorder, and various 
other symptoms such as sleep disturbances or headaches.  And 
in still other testimony during her hearing, and in several 
written statements submitted at other times during the course 
of her appeal, the appellant further alleged that the COPD 
that caused the veteran's death was one of his service-
connected disabilities.  But in making that latter 
allegation, she apparently was under the mistaken impression 
that his "nasal airway obstruction" of his sinuses, as a 
residual of his facial trauma in service, which she described 
as his service-connected "upper respiratory condition," is 
the same thing as COPD affecting his lungs, which it clearly 
is not.

As to the appellant's other contentions, however, the Board 
notes that several doctors who examined and treated the 
veteran on various occasions during his lifetime confirmed 
that he had developed COPD as a residual of his chronic 
smoking.  Indeed, his need to smoke reportedly was so bad 
that in May 1994, when scheduled to be seen in the VA 
outpatient clinic, he flat out refused to get out of a car 
and go into the hospital for treatment of other illnesses 
unless someone first gave him a package of cigarettes to 
smoke.  He apparently had run out of cigarettes earlier 
during the weekend.  And he did not finally get out of the 
car and go into the clinic for treatment until hospital 
personnel complied with his request and gave him a package of 
cigarettes.  But the appellant and her representative 
clarified during her April 2001 hearing that she is not 
alleging that the veteran actually became chemically addicted 
to nicotine while in service, and the medical evidence of 
record does not otherwise suggest that he did.  In fact, the 
representative specifically indicated during the hearing that 
this is not one of the alleged bases of entitlement to the 
benefits at issue.  So the Board need not consider whether 
the appellant is entitled to the death benefits in question 
based on the veteran acquiring a nicotine dependence in 
service.  And even if she was alleging this, her claim-at 
least on this particular basis, would have to be denied since 
she did not file her claim until after June 9, 1998 (she 
filed her claim in May 1999) and, consequently, service 
connection only could be granted if the tobacco-related 
disability at issue actually was manifested or aggravated 
during service or was manifested to a compensable degree 
during any applicable presumptive period following service.  
See 38 U.S.C.A. § 1103 (West 1991 & Supp. 2000); see also 
VAOPGCPREC 2-93 (Jan. 13, 1993); VAOPGCPREC 19-97 (May 13, 
1997); Under Secretary for Benefits (USB) letter 20-97-14 
(July 24, 1997).

By all current medical indications of record, the veteran's 
terminal COPD was not initially manifested until many years 
after his service in the military had ended.  But there still 
remains for consideration the issue of whether his COPD, or 
his OBS, otherwise was related to his service in the military 
as a residual of the facial trauma that he sustained in May 
1962.  And since this is unclear from the record on appeal, 
the case must be remanded to the RO to obtain a medical 
opinion concerning this dispositive issue.  See 38 C.F.R. 
§ 19.9.

Doctors who treated the veteran from February to March 1996 
at the Walthall County General Hospital in Tylertown, 
Mississippi, diagnosed polysubstance abuse and dependence, 
depression, severe emphysema, and COPD secondary to tobacco 
abuse.  They also indicated the veteran had a history of 
(H/O) OBS, schizophrenia, and hypertension.  When seen later 
that year in May 1996 at Forrest General Hospital in 
Hattiesburg, Mississippi, his doctors again diagnosed COPD 
with asthma, smoking abuse, and depression with secondary 
somatic complaints.  But after a referral psychiatric 
consultation, they also indicated that his official 
psychiatric diagnosis was dementia associated with head 
trauma with psychotic features-noting that other previous 
diagnoses had been made of a bipolar disorder, then paranoid 
schizophrenia.

Larry G. Broome, M.D., a staff psychiatrist at the VA Medical 
Center (VAMC) in Gulfport, Mississippi, subsequently 
indicated in an April 1998 statement that the veteran had a 
long history of cognitive impairment, and that 
neuropsychological testing conducted at that VAMC in May 1995 
showed that his cognitive impairment was of such magnitude as 
to categorize him as "demented."  Dr. Broome went on to 
note that the veteran's cognitive impairment had grown even 
worse during the years since and was associated with 
psychotic symptoms.  Dr. Broome therefore concluded the 
veteran was not capable of effective decision-making, 
including insofar as decisions relative to his finances and 
personal medical care, and that the most appropriate 
diagnosis was "Dementia Due to Closed Head Trauma."

When seen at the VAMC later that year during August and 
September 1998, it again was indicated the veteran had OBS, 
but not schizophrenia, secondary to a TBI in service-
referring to the incident in May 1962.  And doctors at the 
VAMC who subsequently treated him in December 1998 indicated 
the very same thing, diagnosing dementia secondary to head 
trauma (OBS).

By January 1999, the veteran had "end stage," oxygen-
dependent COPD.  And his COPD continued to get progressively 
worse during the ensuing months, requiring ongoing 
treatment-sometimes on an emergent basis.  When seen in 
February and March 1999, his doctors again noted that he had 
OBS with dementia ("delirium"), in addition to his COPD, 
which was causing him to make loud, overt, and oftentimes 
profanity-laced gestures and tirades towards several others 
in the hospital, to physically strike out and hit people-
even his own sister-in-law, and to cover himself in his own 
feces and urine.  And when later seen during April and May 
1999, his doctors again indicated his dementia was "related 
to" the head injury that he had sustained at the age of 17.  
(Other records, including his certificate of death, indicate 
that he was born in April 1945, so he was in fact 17 years 
old when he sustained his facial injury in May 1962 while on 
active duty in the military.)  Therefore, since, despite the 
appellant's contentions to the contrary, the veteran's OBS 
was not actually one of his service-connected disabilities at 
the time of his death-much less his COPD, the RO should 
obtain a medical opinion indicating the likelihood that his 
OBS was a residual of his facial injury in service, in May 
1962, as opposed to other factors unrelated to his service in 
the military (notably, his history of abusing drugs and 
alcohol).  See, e.g., EF v. Derwinski, 1 Vet. App. 324, 326 
(1991); Russo v. Brown, 9 Vet. App. 46 (1996); Waddell v. 
Brown, 5 Vet. App. 454, 456 (1993).

This additional development, although delaying a final 
decision in this appeal, especially is necessary in light of 
the recently enacted Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This new 
law, among other things, redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify an appellant of the information and evidence 
necessary to substantiate a claim for VA benefits.  It also 
eliminates the concept of a well-grounded claim and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also VAOPGCPREC 11-2000 (Nov. 27, 2000); 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).

And as to the appellant's allegations of an etiological, 
cause-and-effect relationship, between the veteran's 
documented chronic smoking after service-to the point of 
acquiring a chemical addiction to nicotine to self-medicate 
his psychotic symptoms, his subsequent development of the 
COPD, and his eventual death from this condition, a medical 
opinion also needs to be obtained to address the medical 
probability of this as well.  See, e.g., Gregory v. Brown, 8 
Vet. App. 563 (1996); Green v. Derwinski, 1 Vet. App. 121, 
124 (1991).  The medical treatise evidence that the appellant 
submitted during her April 2001 hearing, although deserving 
of consideration, is not sufficient to establish that this as 
likely as not occurred in this particular instance.  While an 
appellant may invoke an accepted medical treatise in order to 
establish the required nexus linking the veteran's death to 
his service in the military, the treatise evidence may not 
simply provide speculative generic statements not relevant to 
the veteran's claim in particular.  See Wallin v. West, 
11 Vet. App. 509, 514 (1998); Timberlake v. Gober, 
14 Vet. App. 122, 130 (2000) (citing Hensley v. West, 212 
F.3d 1255, 1265 (Fed. Cir. 2000)).  Rather, the treatise 
evidence must discuss generic relationships with a degree of 
certainty such that under the facts of the specific case in 
question there is at least a plausible causality based on 
objective facts rather than on unsubstantiated lay medical 
opinion.  Id; see also Jones v. Brown, 7 Vet. App. 134 
(1994).

The claims for DIC pursuant to 38 U.S.C.A. § 1318 and for 
dependents' educational assistance under Chapter 35 of Title 
38 are "inextricably intertwined" with the claim for 
service connection for the cause of the veteran's death.  
See Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996); Kellar v. 
Brown, 6 Vet. App. 157 (1994).  Therefore, those other claims 
must be held in abeyance pending completion of the 
development requested below.

Accordingly, this case hereby is REMANDED to the RO for the 
following development and consideration:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.

2.  Thereafter, the RO should obtain a 
medical opinion indicating the likelihood 
that:  i) the veteran's OBS was related to 
his facial injury during service, in May 
1962, as opposed to other factors 
unrelated to his service in the military 
(e.g., his chronic abuse of alcohol and 
drugs); ii) his OBS contributed 
substantially and materially to his death, 
combined to cause death, or otherwise 
aided or lent assistance to the production 
of death; and iii) his COPD was due to 
nicotine dependence from chronic smoking 
as a means of self-medication for 
psychotic symptoms of the TBI sustained in 
service.  And since the purpose of 
obtaining this opinion concerning these 
issues is to resolve the dispositive 
question of whether the veteran's death 
was related to his service in the 
military, to the extent possible, the 
physician providing the opinion should set 
forth his/her findings in a report 
demonstrating a discussion of the evidence 
and conclusions in this regard-including 
insofar as the medical treatise evidence 
submitted by the appellant during her 
April 2001 hearing.  It also is imperative 
that the physician review the other 
evidence in the claims folder, as well, 
including a copy of this remand, prior to 
rendering the opinion, and that the 
physician provide the rationale underlying 
all opinions expressed-citing, if 
necessary, to specific evidence in 
the record.  And the report of the opinion 
should be typewritten, for clarity and 
legibility, and should be associated with 
the other evidence on file in the 
deceased veteran's claims folder.

3.  The RO should review the report of the 
opinion to determine if it is in 
compliance with the directives of this 
remand.  If not, then it should be 
returned, along with the claims folder, 
for immediate corrective action.  
See 38 C.F.R. § 4.2.

4.  Thereafter, the RO should readjudicate 
the claims.  If the benefits sought on 
appeal remain denied, the appellant and 
her representative should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits-to include a summary of the 
evidence and applicable laws, regulations, 
and caselaw considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument concerning the claims the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


